Citation Nr: 1451617	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied an increased rating for diabetes mellitus type II.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals duplicative documents.


FINDING OF FACT

Diabetes mellitus type II is manifested by the need for insulin and a restricted diet without requiring regulation of activities.


CONCLUSION OF LAW

Diabetes mellitus type II is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As noted above, the Veteran's claim for a higher rating for his diabetes mellitus type II arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his claim, most recently in August 2013.  The report from the August 2013 VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to his diabetes mellitus type II symptoms, and provided an opinion as to the functional impact of this disease based on these results and the Veteran's history.  Thus, the Board finds that the August 2013 examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records have been obtained covering treatment for diabetes mellitus type II for the period of August 2007 to July 2013, and lay statements of the Veteran have been associated with the record and have been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an increased rating for his diabetes mellitus type II, currently rated at 20 percent disabling.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The Veteran's appeal involves his service-connected diabetes mellitus type II, which is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  (Note (1) to DC 7913 indicates that noncompensable complications are considered part of the diabetic process.)

Finally, the maximum rating of 100 percent is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Generally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In this situation, however, the rating criteria contained in DC 7913 is successive, that is, each criterion for any given rating must be met before that rating is awarded: the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this Diagnostic Code, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App at 366.

In this case, service connection was granted for diabetes mellitus type II by way of an April 2004 rating decision, in which the RO assigned a rating of 20 percent.

The Board finds that while the Veteran has consistently required daily insulin injections and a restricted diet to manage his diabetes mellitus type II, the medical evidence does not show regulation of activities, and therefore the criteria for a rating in excess of 20 percent have not been met.

In March 2005, a VA examination showed that the Veteran took insulin twice daily and was on a regulated diet, and that he saw a care provider every 3 months for his diabetes mellitus type II.  The examiner also noted peripheral neuropathy and 100 percent erectile dysfunction as secondary to his diabetes.  However, the examiner noted no restrictions of activities related to diabetes mellitus type II.

In October 2006, private medical records noted that the Veteran was taking insulin approximately 4 times daily.  In September 2007, the Veteran asserted that his diabetes caused a "reduction in my daily activities," but did not specify how such activities were reduced and to what extent diabetes mellitus type II caused the reduction.  The Board notes that, as medical evidence is required to show that occupational and recreational activities have been restricted, the Board finds the Veteran's September 2007 statement to be of little probative value in determining regulation of activities.  See Camacho, 21 Vet. App. at 363

In November 2008, a VA examination revealed that the Veteran needed 4 to 5 insulin injections daily.  He stated that he saw a care provider once every 2 months for his diabetes, and reported having two episodes of hypoglycemia, self-treating, manifesting with diaphoresis and sweatiness.  There were no episodes of ketoacidosis, and the Veteran averred that he had never been hospitalized for his diabetes mellitus type II.  The examiner noted that his activities were not restricted, and that diabetes mellitus type II did not interfere with his daily living.

Private medical records from August 2007 to July 2013 indicate that the Veteran was seen every 2 to 3 months for diabetes mellitus type II and other conditions.  These records do not contain assessments for ratings purposes, but they do note occasional worsening of diabetic symptoms due to noncompliant diet.  For example, in May 2012, the provider noted that the Veteran's blood sugar levels "vary depending upon diet" and that they were "controlled when diet compliant."  Similarly, in August 2012, the provider noted that the Veteran's condition had deteriorated due to elevated blood sugar due to the Veteran's poor diet.  However, there was no evidence of hospitalizations or episodes of ketoacidosis or hypoglycemic reactions, and no indications that the Veteran was required to regulate his activities.

In August 2013, he underwent another VA examination, in which the examiner noted that the Veteran needed more than one insulin injection per day.  He reported needing visits to health care providers less than twice per month for episodes of ketoacidosis or hypoglycemic reactions, and stated that he had not been hospitalized over the past year in connection with his diabetes mellitus type II.  The examiner opined that the Veteran's diabetes mellitus type II did not impact his ability to work.  He also noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus type II.

To warrant an evaluation of in excess of 20 percent, the Veteran would have to show that his diabetes mellitus type II requires insulin, restricts his diet, and that it requires regulation of activities.  The Board concedes that the Veteran has demonstrated an insulin requirement and restricted diet.  The medical evidence of record discussed above shows, however, that his diabetes does not require regulation of activities.

The March 2005, November 2008, and August 2013 VA examinations all demonstrate that there is no requirement for regulation of activities in connection with the Veteran's diabetes mellitus type II.  During both the November 2008 and August 2013 examinations, the examiners in fact opined that the Veteran's diabetes mellitus type II would not affect his ability to work.  In addition, private medical records indicate no restrictions on daily activities.  The Veteran's lay statements are far less probative and less credible than the evidence created by skilled professionals.

As for any additional increased evaluation, as noted above, the criteria for a higher rating under DC 7913 is successive, meaning that to obtain a 60 or 100 percent rating the Veteran must first satisfy all of the criteria for a 40 percent rating.  See Camacho, 21 Vet. App. at 366.  As the Veteran has not demonstrated regulation of activities, and thus has not demonstrated all criteria for a 40 percent rating, a rating in excess of 40 percent is likewise not warranted.

Also, as noted above (see Note (1) to DC 7913), complications of diabetes mellitus are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated.  Pursuant to DC 7522, a compensable (20 percent) rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115(b).

In this case, the Veteran's erectile dysfunction is noncompensable under DC 7522 because there is no deformity shown.  Thus, a separate evaluation is not warranted for this disability.  It should also be noted that the Veteran is receiving special monthly compensation pursuant to 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ.  The Board also notes that separate evaluations have previously been granted for peripheral neuropathy and renal insufficiency.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected diabetes mellitus type II.  The evidence shows an insulin requirement and restricted diet, but there is no evidence that the Veteran's diabetes mellitus type II requires him to regulate his activities.  Higher evaluations are available for more severe symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to diabetes mellitus type II, the Veteran is in receipt of service connection for posttraumatic stress disorder, renal insufficiency, bronchitis, and peripheral neuropathy of both upper and lower extremities.  Because the only increased rating claim on appeal at this time is for diabetes mellitus type II, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type II, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus type II is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


